Citation Nr: 0607874	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  99-23 103	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
to include degenerative changes at L4-L5 and L5-S1 levels.  

2.  Entitlement to service connection for reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1986 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The Board first considered this appeal in 
July 2003 and determined that additional development was 
required.  The matter was remanded, the RO performed all 
requested development, and in October 2005 the veteran stated 
that she did not have additional evidence to submit.  The 
issue on appeal remains denied and is properly returned to 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current manifestations of back pain did not 
begin during her period of active service.

3.  The veteran does not have a current disability related to 
reflux disease.


CONCLUSIONS OF LAW

1.  Lumbosacral strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 1134 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Reflux disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in October 2001, August 2003, March 2004, 
September 2004, March 2005, and September 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete her claims, including what part of 
that evidence the veteran was to provide and what part VA 
would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of her rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the appealed AOJ decision 
was pending at the time the VCAA was enacted.  In Pelegrini, 
the Court stated that its decision did not void or nullify 
AOJ actions or decisions in which VCAA notice was not 
provided prior to the AOJ decision, but merely required that 
appellants receive VCAA-content-complying notice.  In this 
case, the Board finds that the veteran was not prejudiced by 
the post-AOJ decision notice because she was given sufficient 
time to submit and/or identify any and all evidence necessary 
to substantiate her claims.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
her physical examinations, and affording her an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though she declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lumbosacral Strain

The veteran alleges that her low back pain began during 
service because she was required to run long distances and 
carry heavy tool boxes.  She avers that her back pain became 
progressively worse after her discharge from service.  She 
asserts that she has been unable to retain employment for 
longer than three months at a time because her disabilities 
limit her industrial capacity.  

The veteran's service medical records indicate that the 
veteran complained of bilateral low back pain in July 1988.  
In October 1990, the veteran complained that she had 
experienced low back pain that radiated to her buttocks for 
several days.  A physician noted paralumbar pain without 
tenderness, numbness, or tingling.  The veteran was diagnosed 
as having mild lumbar sprain and T-1 and L4 paravertebral 
muscle strain.  The veteran's separation examination did not 
reference any manifestations or history of back pain 
symptomatology.

In November 1997, the veteran complained of abdominal pain 
that radiated to her back and left leg.  She additionally 
stated that her back pain had worsened.  A VA physician found 
evidence of sciatic notch tenderness of unknown etiology.  

In January 1998, magnetic resonance imaging (MRI) and x-ray 
images of the veteran's lumbar spine revealed bilateral facet 
hypertrophy and degenerative changes without stenosis at the 
L4-L5 and L5-S1 levels.  X-ray images of the veteran's pelvis 
showed probable old healed pars fractures bilaterally at the 
L5 level and degenerative facet arthropathy of L5-S1, greater 
on the left.  

In June 1998, the veteran alleged that she had experienced 
chronic, radiating low back pain since 1988.   VA physicians 
noted left hip tenderness to palpation.  From 1998 to 2004, 
the veteran complained of low back pain with radiation to her 
left hip and down her left leg.  VA physicians were unable to 
identify the etiology of pain.

During a VA examination in April 2005, the veteran stated 
that her back pain had worsened since 1999 and was manifest 
by burning pain and stiffness in her right lumbar back and 
buttocks.  The examiner diagnosed the veteran as having 
chronic lumbar strain with facet hypertrophy.  The examiner 
opined that it was not as likely as not that the veteran's 
low back condition was related to or aggravated by service.  
The examiner noted that the veteran's separation examination 
did not reference abnormal motion or pain and the veteran did 
not seek treatment for low back pain for seven years (1990 to 
1997) after her discharge.  More significantly, the examiner 
observed that the veteran's complaints of in-service back 
pain related to left paravertebral pain with left lower 
extremity pain, but her manifestations during the 2005 
examination were of right paralumbar and back pain.  
Therefore, the examiner found no evidence of a relationship 
between the veteran's in-service complaints and her 
symptomatology during the VA examination.

Arthritis is classified as a chronic disease under 38 C.F.R. 
§ 3.309(a).  Service connection may be granted for the 
conditions listed in that regulation if the veteran displays 
symptoms of a chronic condition to a degree of ten percent or 
more within one year of discharge, even if there is not 
otherwise evidence that the disease was incurred in or 
aggravated by service.  See 38 C.F.R. §§ 3.307(a)(2), 
3.309(a).  The presumption will not apply in this case 
because the veteran was not diagnosed as having arthritis 
within one year of her 1990 discharge; the veteran was not 
diagnosed as having degenerative arthritis until 1998.  
Additionally, the veteran did not complain of back pain until 
1997, seven years after her discharge.  There is no statutory 
or regulatory provision to allow for an extension of a 
presumptive period.

The medical evidence of record fails to demonstrate that the 
veteran has a current disability related to an in-service 
injury or disease.  A VA examiner opined that it was not as 
likely as not that the veteran's current disability was 
related to or aggravated by service, and there is no medical 
opinion or medical evidence of record contradicting that 
opinion.  Additionally, there is no evidence of a continuity 
of symptomatology; the veteran complained of back pain 
infrequently during service, she did not reference back 
problems or a history of back pain during her separation 
examination, and she did not seek treatment for back pain 
until seven years after her discharge from service.  
Furthermore, the veteran's in-service and current complaints 
of back pain differ in nature, and a VA examiner concluded 
that the veteran's in-service complaints of back pain were 
unrelated to her current manifestations of a back disability. 

The veteran alleges that back pain began as a result of the 
physical requirements of service, and avers that she has 
experienced chronic back pain since 1988.  Lay testimony may 
substantiate a claim if that testimony relates to matters 
observed by the speaker, but lay witnesses cannot establish 
medical causation or provide medical diagnoses.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  
Because there is no evidence that the veteran has medical 
training, she lacks the medical expertise necessary either to 
identify the etiology of pain or relate symptomatology to a 
particular disability.  Therefore, because there is no 
medical evidence that the veteran's manifestations of back 
pain were incurred in or aggravated by service, the veteran's 
claim for service connection for lumbosacral strain must be 
denied.

Reflux Disease

In her July 1998 application for compensation, the veteran 
alleged that she had experienced heartburn for eight months.

The veteran's service medical records indicate that in 
September 1990, the veteran complained of nausea, vomiting, 
and diarrhea, which physicians attributed to a reaction to 
antabuse.  The veteran complained of similar symptoms later 
in September 1990, and a physician opined that the veteran 
was possibly experiencing viral gastroenteritis.  The 
veteran's separation examination does not reference any 
complaints or history of stomach problems.  

In December 1997, VA physicians performed a colon barium 
enema with negative results aside from moderate intermittent 
spasm.  In June 1998, the veteran complained of a three-year 
history of epigastric pain and a history of heartburn from 
February 1998 or November 1997.  The examiner noted mild 
epigastric tenderness and diagnosed the veteran as having 
probable gastroesophageal reflux disease.  Later in June 
1998, the veteran alleged that she had experienced heartburn 
for several months.  Physicians noted a history of 
gastroesophageal reflux disease without any manifestations 
during that treatment.  A VA physician found evidence of 
questionable Helicobacter pylori.  The veteran again 
complained of stomach pain in October 1998, and a VA 
physician referenced a negative upper gastrointestinal 
performed during the previous summer.  During a February 2002 
VA examination, the examiner noted that the veteran did not 
have any gastrointestinal complaints.  In January 2004, the 
veteran indicated that she had stopped taking anti-
inflammatory medications because of indigestion and nausea.

During an April 2005 VA examination, the veteran denied 
reflux, regurgitation, nausea, vomiting, or pyrosis or 
epigastric pain, and she stated that she was not taking 
medication for gastrointestinal complaints.  The examiner 
found that there was no evidence that the veteran was 
experiencing reflux disease because she claimed no reflux 
symptoms, there was no evidence that the veteran experienced 
reflux symptoms between 1999 and 2005, and there was no x-ray 
or upper gastrointestinal evidence of reflux disease.  The 
examiner noted the veteran's history of reflux 
symptomatology; however, the examiner also noted that the 
symptomatology began in 1997, seven years after the veteran's 
discharge from service.  Therefore, the examiner opined that 
it was not as likely as not that the veteran's condition was 
related to a disease in injury incurred in or aggravated by 
service.

There is no evidence that the veteran currently has a 
disability related to reflux disease.  The veteran has not 
complained of stomach problems since the late 1990s, medical 
testing of record does not reveal reflux disease, and a VA 
examiner opined that there was no current evidence of reflux 
disease.  Additionally, there is no evidence relating 
gastrointestinal problems to the veteran's period of service.  
The veteran was not diagnosed as having reflux disease during 
service, and no medical opinion or medical evidence of record 
suggests a nexus between the veteran's symptomatology and her 
period of service.  Therefore, because there is no evidence 
that the veteran has a current disability incurred in or 
aggravated by her period of service, her claim for service 
connection for reflux disease must be denied.


ORDER

Entitlement to service connection for lumbosacral strain, to 
include degenerative changes at L4-L5 and L5-S1 levels, is 
denied.

Service connection for reflux disease is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


